UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 91-8175
                           _____________________

         JESUS SALAS, AGUSTIN NEGRETE and BENJAMIN MENCHACA,

                                                   Plaintiffs-Appellants,

                                   VERSUS

           SOUTHWEST TEXAS JUNIOR COLLEGE DISTRICT, ET AL.,

                                                      Defendants-Appellees.

         ____________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
      _____________________________________________________

                              (June 24, 1992)

Before GOLDBERG, DUHÉ and BARKSDALE, Circuit Judges.

BARKSDALE, Circuit Judge:

     At issue in this Voting Rights Act § 2 case is whether the

plaintiff    Hispanic    voters,   who   constitute    a   registered   voter

majority in the challenged at-large district, have met their burden

of establishing that use of the at-large system, as opposed to

single    member   districts,      results   in   their     "hav[ing]   less

opportunity than other members of the [district's] electorate to

participate in the political process and to elect representatives

of their choice".       42 U.S.C. § 1973(b); Thornburg v. Gingles, 478
U.S. 30, 65 (1986).        Because we hold that the district court's

findings, including that white (Anglo) bloc voting is not legally

significant, are not clearly erroneous, we AFFIRM; but we do so "on

somewhat different reasoning than the district court employed."
Monroe v. City of Woodville, 881 F.2d 1327, 1328 (5th Cir. 1989),

modified on reh'g, 897 F.2d 763 (5th Cir.), cert. denied, __ U.S.

__, 111 S. Ct. 71 (1990).

                                     I.

     The    challenged   Southwest    Texas   Junior   College      District

(District) covers all of Zavala and Uvalde counties and most of

Real County, Texas, an area of roughly 3,400 square miles.              Its

Board has seven members, elected at large.         They serve six-year

staggered terms and are elected to numbered posts.1         To be elected,

a candidate must win a majority of the votes cast.

     Hispanics    comprise    approximately      63%   of     the     36,000

(approximate) population of the three counties from which the

District is drawn, and about 57% of the voting age population.2

And, according to the Texas Secretary of State's July 1990 Voter

Registration Statistical Report, 53% of the registered voters in

the three counties in which the District is located have Spanish

surnames.    Although there is some doubt about the accuracy of the

Hispanic population and voting age population statistics, the



1
     The District instituted a place system in 1970. "A numbered-
post system requires a candidate to declare for a particular seat
on a governmental body. The candidate then runs only against other
candidates who have declared for that position. The voters then
have one vote for that seat.     The system prevents the use of
bullet, or single shot, voting." Campos v. City of Baytown, 840
F.2d 1240, 1242 n.1 (5th Cir. 1988), cert. denied, 492 U.S. 905
(1989).
2
     This case was tried in 1990, and the total Hispanic population
and voting age population figures are based on the 1980 census.
The district court found, however, that the District's total
population has remained relatively stable since 1980.

                                 - 2 -
parties do not dispute that Hispanics constitute a slight majority

of the registered voters in the District.3

     Pursuant to the Voting Rights Act of 1965, as amended, 42

U.S.C. § 1973 et seq., Hispanic voters filed suit in March 1988

against the District and its trustees.         A two-day trial was held in

November 1990; and in late February 1991, the district court

entered    detailed,    exacting,    and     comprehensive        findings   and

conclusions.    It found that the plaintiffs had not demonstrated

legally significant white bloc voting and entered judgment for the

defendants.

     The district court made the following findings of fact,

undisputed on appeal, concerning the District's election history

(but, as    discussed   infra,   these      findings   do   not    reflect   the

election of two Hispanics over incumbents in May 1992):

           In the forty-four years of the Board's existence,
           there have been only twenty-three persons elected
           to the Board.

           The evidence shows that only two Hispanics[,
           including Mr. Ritchie,] have ever been elected or
           appointed to the Board of Trustees.4

           For the first twenty-four years of the [District's]
           existence, all elections for the Board were
           uncontested.

           In the past twelve years, there has been only one
           contested election for the Board.    There was a



3
     The district judge found the evidence to that effect reliable.
4
     Plaintiffs dispute that Mr. Ritchie is Hispanic. He testified
that he considers himself to be Hispanic and has Hispanic heritage.
Ritchie was defeated by an Hispanic candidate in May 1992, as
discussed infra.

                                    - 3 -
          contested election in 19845 and there were eleven
          contested elections between 1970 and 1978.6 Thus,
          in the history of the [District], there have been
          only thirteen contested elections and in each case
          the incumbent won.

          In 1974 and 1976, an Anglo challenger ran against
          an Anglo incumbent.     In both instances, the
          incumbent won.

          In ten instances, Hispanic candidates ran against
          Anglo incumbents. In each case, the incumbent won.
          In one election, an Hispanic challenger ran against
          an Hispanic incumbent. The Hispanic incumbent won.7




5
     Josue Garza testified concerning his unsuccessful 1984
campaign for trustee. He opined that the large district size made
election difficult for candidates running at large. The District
elicited testimony regarding his unsuccessful election history,
including that the only time he had won office was in an
uncontested election.
6
     Between 1970 and 1978 the Hispanic party La Raza Unida
exercised political power in the area comprising the District. La
raza means "the race" or "the people". The political impact of La
Raza Unida diminished after 1978; and by the time of the Josue
Garza campaign in 1984, association with the party was perceived as
a political liability.
7
     Subsequent to oral argument, the District submitted the
results of the May 1992 elections for two trustee positions. Those
results would alter several of the district court's factual
findings (including number of contested elections, number of
Hispanics elected, and success of Hispanic challengers against
Anglo incumbents).      For each position, a Spanish surnamed
challenger defeated an incumbent. At least one of the incumbents
was Anglo; the other was E. W. Ritchie, whom plaintiffs claimed to
be Anglo, see note 4, supra. We simply note these facts; they do
not affect "our review of the [district] court's conclusions".
Monroe v. City of Woodville, 881 F.2d 1327, 1329 n.2 (5th Cir.
1989), modified on reh'g, 897 F.2d 763 (5th Cir.), cert. denied, __
U.S. __, 111 S. Ct. 71 (1990). On the other hand, they do deflate
appellants' assertions in their affirmative and reply briefs that
"[t]he proof of the pudding is the fact that no Mexican American
candidate has ever been able to defeat an Anglo opponent", and that
"[t]he stark fact is that no Mexican American has ever defeated
[an] Anglo in a contested race".

                              - 4 -
There has been only one runoff in the history of the District, in

which the candidate, an Anglo, who won by a plurality in the first

election, carried a majority in the second.

     At   trial,     plaintiffs    presented     evidence   of   a   strong

correlation between race and voting in the District.                    It is

undisputed here that cohesion exists among Hispanic voters, that

elections are racially polarized, and that Anglos and Hispanics

engage in bloc voting.         Although there was some testimony that

Anglos and Hispanics coalesce around distinct sets of issues,

there was also testimony that the Board is not political and that

campaigns are not issue-driven.

     Plaintiffs      offered   evidence    on   practical   inhibitors     to

Hispanic voting, including the effect of dual registration, "soft"

voting rolls that include residents who have moved,8 and the

migrant population within the District.             However, it was not

established   that    these    phenomena   impact   Hispanic   voters    more

frequently than Anglos.9       Although a procedure exists for removing

the names of persons who have moved from the voting rolls, the

parties dispute its effectiveness.

8
     Several witnesses offered anecdotal testimony concerning
persons listed twice on the rolls (dual registration) or persons
who remain listed despite the fact that they have moved.
9
     The district court found: "There were no studies or other
credible evidence presented that measured the comparative rate of
these phenomena by ethnic group. ... Although there was anecdotal
evidence regarding persons registering and then moving, there were
no studies to confirm or measure this phenomenon. ... Although
there was testimony that as many as ten percent of the voters on
the registration [rolls] had moved, plaintiffs' witnesses were able
to identify only about one percent in precincts with which they
were familiar."

                                   - 5 -
     The plaintiffs contended in district court that the absence of

migrant   workers   within   the   District   at   election   time   is   a

significant factor in Hispanic voters' inability to elect their

preferred candidates. They introduced a report prepared in 1976 --

14 years before trial -- by the Governor's Office of Migrant

Affairs (GOMA), which lists, as of 1976, approximately 8,500

persons as migrants within the three-county area.10       It stated that

migrants typically leave the District in March, April, and May, and

return in September, October, and early November.

     The district court questioned the GOMA report's accuracy and

probativeness, noting, for example, that it includes in its count

all migrant family members, not just persons eligible to vote; the

estimate of 8500 migrants includes those who did any migrant work

in the five years before 1976 and who may have done such work for

only one day; and, the GOMA report was based on data compiled from

the 1970 census and predicted a stable migrant population for only

five to ten years -- that is, until 1981-86.11          Finally, as the

district court noted, plaintiffs presented no evidence on the

percentage of migrants registered to vote.           Accordingly, it is

unclear to what extent the absence of migrant workers from the

10
     The preface to the population figures contains the following
disclaimer: "The following estimates should be taken for their
face-value as projected estimates having restricted statistical
testworthiness."
11
     There was contradictory testimony concerning whether migrant
work was more prevalent in 1990, the time of trial, than in the
mid-1970's. Trustee Flores testified that it was less prevalent;
former Commissioner Cardona, that it was more.          Plaintiffs
introduced no figures from the 1990 census concerning the level of
migrant population in the District.

                                   - 6 -
District during an election means an absence of Hispanic registered

voters.   Plaintiffs' expert admitted:       "I don't know that we have

the hard data that says what the political behavior of migrants

[is] in the studies that we have before us."

     The plaintiffs also contended in district court that, although

Hispanics   represent    a   majority   of   registered   voters   in   the

District, more Anglos than Hispanics actually vote in District

Board elections.    They introduced a study, based on, among others,

the 1984 and 1986 elections, which showed that more Anglo voters

usually turned out and that their votes generally constituted the

majority of those cast. The district court had "difficulty drawing

any conclusions or inferences from" the study, however, because of

errors it contained.12

     As discussed    infra, the district court made findings on

relevant factors such as no discrimination against Hispanics by the

District, literacy and other education comparisons, and poverty

level comparisons. In its conclusions of law, it applied Thornburg

v. Gingles, albeit construing it too narrowly in some respects, as

also discussed infra, and held, inter alia, that, "[w]here the

protected group constitutes a majority of the registered voters in

an election district, [then: (1)] any Anglo bloc voting that might

exist is not legally significant"; and (2) "the use of an at-large


12
     The defendants examined some of the elections depicted in the
study. As the district court noted, for each election in which
defendants recalculated the data, the results had to be modified to
increase the percentage of votes cast by Hispanics and to decrease
Anglo vote percentages. Also, the study erred in counting persons
with common Hispanic surnames as Anglo voters.

                                  - 7 -
system is not dilutive".       In so holding, it cited Perea v. Town of

Pecos City, No. P-83-CA-22 (W.D. Tex. April 20, 1984) (pre-Gingles:

discussed in note 14, infra) and "dictum" from City of Woodville.

It also held that "[t]o the extent that at-large systems are

dilutive, it is because they submerge minority groups in a district

dominated by the majority". In holding against the plaintiffs, the

district court made the following "ultimate finding":

                Although there is evidence that Hispanics have
           been underrepresented on the [District] Board, this
           Court is hesitant to intervene when those same
           Hispanics could readily solve this problem by
           simply running candidates and turning out to vote.
           While the Court is cognizant of the history of
           discrimination that has occurred in the area, the
           evidence presented at trial demonstrated that
           Hispanics have been able to get elected to offices
           in political units within the [District] when
           significant Anglo support was required.     Finding
           that plaintiffs enjoy the same "opportunities [as]
           other members of the electorate to participate in
           the political process and to elect candidates of
           their choice," this Court enters judgment for
           defendants.

                                    II.

     The   Hispanic   voters    contend    that   their   registered   voter

majority status in the District does not immunize the District from

a § 2 attack by that majority; and that, in ruling on a § 2 claim

involving such factors, the district court must still consider the

totality of circumstances, as opposed to denying relief solely

because the plaintiffs cannot satisfy the three preconditions

established in Gingles for § 2 cases challenging multimember

districts.13   Maintaining that the district court did not consider

13
    As discussed infra, one of the district court's conclusions of
law was that "[t]he failure to establish any of the [three]

                                   - 8 -
the totality of circumstances, the Hispanic voters contend that

this case must be remanded for that purpose.              Concomitantly, they

charge the district court with failing to consider properly the

evidence they presented, including on the question of racially

polarized   voting,   and    assert    that   its   findings     of   fact   were

insufficient under Fed. R. Civ. P. 52 standards set by this court,

because they were not sufficiently specific and detailed and failed

to state why some evidence was not considered.                  In short, they

contend that the district court's findings were clearly erroneous

-- the standard of review for § 2 cases, as discussed in part II.B.

                                       A.

     We   first   consider    whether       plaintiffs,    as   members      of   a

registered voter majority class, are precluded, as a matter of law,

from bringing a vote dilution claim.            We hold that they are not.

Our decision in Monroe v. City of Woodville arguably rendered the

same holding.     In that multimember district case, this court

focused on plaintiffs constituting a majority of the district's

population and held, in part:          "Unimpeachable authority from our

circuit has rejected any per se rule that a racial minority that is

a majority in a political subdivision cannot experience vote

dilution.... Such a case is not ... precluded as a matter of law."
881 F.2d at 1333.     Here, however, Hispanics constitute not only a

sizable population majority, but also a registered voter majority.



Thornburg preconditions is fatal to the plaintiffs' case and
precludes the necessity of considering the Zimmer factors or other
proof.   Overton v City of Austin, 871 F.2d 529, 538 (5th Cir.
1989)."

                                      - 9 -
We must decide whether they fail, as a matter of law, in claiming

that an at-large district can illegally dilute their vote in such

a circumstance.       This is an issue of first impression in our

circuit.14    Needless    to   say,   constituting    a   registered   voter

majority is far more significant in a voting rights case than

simply being a population majority.            This notwithstanding, as

discussed    below,   a   protected   group   --   even   when   it   is   the

registered voter majority -- may seek relief in a vote dilution

case.   Whether it can obtain relief is, of course, a question of

proof, as discussed in part II.B.2.

     Because this is a case of first impression, we replow quite

familiar voting rights ground, in order to establish a firm and

sure bedding for laying the "totality of circumstances" path that

we must follow in order to reach our destination.           The path is not

long, but it must be straight and sure.              It travels over, and

touches, many obvious basic, and quite sensitive, bedrock national

principles and issues.      Many of the battles that helped clear this

ground were fought long ago; others, in the not too distant past.

The memory of them is most painful, but we are equally mindful of

our limited role as we make this journey.



14
     In Perea v. Town of Pecos City, No. P-83-CA-22 (W.D. Tex.
April 20, 1984), decided before Gingles, the court denied a § 2
challenge brought by Mexican American voters, who were a registered
voter majority in Reeves County, Texas. Op. at 5, 13. The court
reached its conclusion based on a consideration of the various
Zimmer, or Senate Report, factors, now incorporated into the § 2
"totality of the circumstances" analysis, as discussed infra. Id.
at 8-12. It held that the challenge was in part an attempt to
achieve proportional representation. Id. at 13.

                                  - 10 -
     In Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir. 1973) (en

banc), aff'd sub nom. East Carroll Parish School Board v. Marshall,

424 U.S. 636 (1976), this court considered whether "an at-large

scheme [could] work a dilution of black voting strength where

blacks,    though      constituting    a   minority    of    registered   voters,

comprise a majority of the total population of the parish." 485
F.2d at 1300.           We held that it could, because "[t]he legal

standards announced by the Supreme Court in ... White v. Regester

[, 412 U.S. 755 (1973)] admit of no distinction on the basis of

size of population alone."            Id. at 1303.15     Zimmer is the above-

referenced       "[u]nimpeachable      authority      from     our   circuit   ...

reject[ing] any per se rule that a racial minority that is a

majority    in     a   political   subdivision        cannot    experience     vote

dilution."       City of Woodville, 881 F.2d at 1333.

     The answer turns, in part, on what kind of "minority" the

Voting Rights Act protects, a national racial or language minority,

or a numerical minority of voters in the jurisdiction at issue.

The plain text of the statute, as affirmed by case law, makes clear

that the Act is concerned with protecting the minority in its

capacity as a national racial or language group.

     Section 2 of the Voting Rights Act, 42 U.S.C. § "1973(a)[,]

protects the right to vote of both racial and language minorities."


15
     In White, the Supreme Court had affirmed a finding of Hispanic
vote dilution in Bexar County, Texas, even though Mexican-Americans
in that county constituted a population majority. See Graves v.
Barnes, 343 F. Supp. 704, 733 (W.D. Tex. 1972) (three judge court),
aff'd in relevant part sub nom. White v. Regester, 412 U.S. 755
(1973).

                                      - 11 -
Campos v. City of Baytown, 840 F.2d 1240, 1244 (5th Cir. 1988),

cert. denied, 492 U.S. 905 (1989).         Likewise, Gingles states that

§ 2(a) concerns "member[s] of a protected class of racial and

language minorities." 478 U.S. at 43.     As noted, see also, City of

Woodville, 881 F.2d at 1333.    Section 2(a) provides in part:

           No voting qualification or prerequisite to voting
           or standard, practice, or procedure shall be
           imposed or applied by any State or political
           subdivision in a manner which results in a denial
           or abridgement of the right of any citizen of the
           United States to vote on account of race or color,
           or in contravention of the guarantees set forth in
           section 1973b(f)(2) of this title ....

42 U.S.C. § 1973(a) (1992).         Section 1973b(f)(2) protects the

voting rights of "member[s] of a language minority group" from

denial or abridgment by the same means listed in § 1973(a).            The

"class of citizens protected by subsection (a)", § 1973(b), is

those persons whose vote is diluted based on their membership in a

protected racial or language minority class, rather than in a

voting group less populous in the district than the white majority.

     This distinction is vividly portrayed in the Act's legislative

history.   The Voting Rights Act was passed in 1965 to effectuate

the guarantees of the Fifteenth Amendment.16         H.R. Rep. No. 439,

89th Cong., 1st Sess. (1965) (Rep. No. 439), reprinted in 1965

U.S.C.C.A.N. 2437, 2439; Chisom v. Roemer, __ U.S. __, 111 S. Ct.
2354,   2362   (1991).   Congress    was    attempting   to   remedy   "the

systematic exclusion of Negroes from the polls that characterizes

16
     That Amendment, enacted in 1870, provides:     "The right of
citizens of the United States to vote shall not be denied or
abridged by the United States or by any State on account of race,
color, or previous condition of servitude." U.S. Const. amend. XV.

                                - 12 -
certain regions of this Nation."         Rep. No. 439, 1965 U.S.C.C.A.N.

2440.   It sought to combat such discriminatory devices as literacy

tests and poll taxes.      Id., 1965 U.S.C.C.A.N. 2443, 2444, 2451.

The Act was aimed at measures that dilute the voting strength of

groups because of their race, not their numerical inferiority.17

     In 1975, Congress extended the Voting Rights Act to cover

jurisdictions where language minorities reside.             S. Rep. No. 295,

94th Cong., 1st Sess. 8 (1975), reprinted in 1975 U.S.C.C.A.N. 774;

see United States v. Uvalde Consol. Indep. Sch. Dist., 625 F.2d
547, 550 (5th Cir. 1980), cert. denied, 451 U.S. 1002 (1981).               To

"race or color", it added "or in contravention of the guarantees

set forth in section 4(f)(2)" of the Act.18        Chisom, __ U.S. __, 111

S. Ct. at 2362 & n.18.       The amendments' purpose was to remedy

existing voting discrimination against citizens from non-English

speaking   environments.     S.   Rep.     No.   295   at   24,   30-31,   1975

U.S.C.C.A.N. at 790, 797.

     The Senate Judiciary Committee analogized discrimination faced

by language minorities to what blacks had experienced in the South

prior to enactment of the 1965 Act:



17
     In a report entitled "Joint Views of 12 Members of the
Judiciary Committee Relating to the Voting Rights Act of 1965",
made a part of S. Rep. No. 162, 89th Cong., 1st Sess. (1965), those
Senators agreed in "recogniz[ing] the necessity to eradicate once
and for all the chronic system of racial discrimination which has
for so long excluded so many citizens from the electorate because
of the color of their skin."     1965 U.S.C.C.A.N. 2540 (emphasis
added).
18
     As noted, § 4(f)(2) extends voting rights protections to
"member[s] of a language minority group".

                                  - 13 -
          Language minority citizens, like blacks throughout
          the   South,   must   overcome   the   effects   of
          discrimination as well as efforts to minimize the
          impact of their political participation. The State
          of Texas, for example, has a substantial minority
          population,   comprised    primarily   of   Mexican
          Americans and blacks.        Evidence before the
          Subcommittee documented that Texas also has a long
          history of discriminating against members of both
          minority groups in ways similar to the myriad forms
          of discrimination practiced against blacks in the
          South.

S. Rep. No. 295 at 25, 1975 U.S.C.C.A.N. at 791.19         Congress was

concerned about economic reprisal and intimidation against language

minorities, and specifically Mexican Americans, for exercising the

franchise;   "[u]nderlying   many   of   the   abuses",   the   Judiciary

Committee stated, "is the economic dependence of these [language]

minorities upon the Anglo power structure."           Id. at 26, 1975

U.S.C.C.A.N. 792-93.20

     In amending the Act in 1975, Congress was concerned about

protecting language minorities, as it had blacks, as racial or

ethnic groups that had experienced appreciable prior discrimination

in voting. As an example of the existing vote dilution experienced

19
     The Committee noted that Mexican Americans suffered from many
of the same barriers to political participation confronting blacks.
See S. Rep. No. 295 at 30, 1975 U.S.C.C.A.N. at 796 ("`invidious
discrimination and treatment in the fields of education,
employment, economics, health, politics and others.'" (Quoting
Graves v. Barnes, 343 F. Supp. 704, 728 (W.D. Tex. 1972), aff'd in
relevant part sub nom. White v. Regester, 412 U.S. 755 (1973)); id.
at 35, 1975 U.S.C.C.A.N. at 801 (comparing voting discrimination
problems faced by blacks pre-1965 to those that would justify
requiring preclearance to avoid vote dilution of language
minorities).
20
     As an example, the Committee mentioned reports that "some
Mexican Americans in Uvalde, Texas are afraid their welfare checks
will be reduced because of their political activity." S. Rep. No.
295 at 26, 1975 U.S.C.C.A.N. at 792-93.

                               - 14 -
by these groups, the Senate Judiciary Committee discussed use of

at-large school districts in Texas:

                 The at-large structure, with accompanying
            variations of the majority run-off, numbered place
            system, is used extensively among the 40 largest
            cities in Texas.   And, under state statute, the
            countless school districts in Texas elect at-large
            with an option to adopt the majority run-off,
            numbered   place   system.      These   structures
            effectively deny Mexican American and black voters
            in Texas political access in terms of ...
            representation.

S. Rep. No. 295 at 27-28, 1975 U.S.C.C.A.N. 794; see Uvalde

Consol., 625 F.2d at 556.

       The 1982 amendments to § 2, which added subsection b and the

"results" language to subsection a, were adopted in response to the

Supreme Court's plurality holding in City of Mobile v. Bolden, 446
U.S. 55 (1980), and clarify that a results test, rather than an

intent requirement, would govern in § 2 vote dilution cases.     See

Chisom, 111 S. Ct. at 2362-63; Gingles, 478 U.S. at 35, 43-44.   The

Act's goal remained what it had been in 1965:   to eliminate voting

discrimination on the basis of race or ethnicity.   S. Rep. No. 417,

97th Cong., 2d Sess. 4 (1982), reprinted in 1982 U.S.C.C.A.N. 177,

181.    In commenting on the limitations of the Bolden intent test,

the Senate Judiciary Committee said:

            [I]f an electoral system operates today to exclude
            blacks or Hispanics from a fair chance to
            participate, then the matter of what motives were
            in an official's mind 100 years ago is of the most
            limited relevance.      The standard under the
            Committee amendment is whether minorities have
            equal access to the process of electing their
            representatives.

Id. at 36, 1982 U.S.C.C.A.N. at 214 (emphasis added).


                               - 15 -
     Likewise, case law, including that already discussed, has

emphasized    that    access   to   the   political   process,   aside   from

population statistics, is the criteria by which a court determines

illegal or unconstitutional vote dilution.            As noted, this court

decided      in      Zimmer    that       whether     at-large    districts

unconstitutionally diluted minority votes could not be decided "on

the basis of size of population alone." 485 F.2d at 1303.21      Judge

Goldberg has written for our court: "[I]t is not population but

access to the political process that determines whether an interest

group enjoys the full vigor of its political rights."            Wallace v.

House, 515 F.2d 619, 631 (5th Cir. 1975), vacated mem., 425 U.S.
947 (1976).       As the three judge court stated in Graves v. Barnes,

343 F. Supp. 704, 733 (W.D. Tex. 1972), aff'd in relevant part sub

nom. White v. Regester, 412 U.S. 755 (1972), "[the term] `minority'

has traditionally been used in Civil Rights cases to denote a

racial or social group of people, not a numerical percentage."              A

panel of the Eighth Circuit, albeit in a vacated opinion, agreed

with this viewpoint in Whitfield v. Democratic Party, 890 F.2d
1423, 1428 (8th Cir. 1989), opinion vacated and district court

judgment aff'd mem. by an equally divided court, 902 F.2d 15 (8th

Cir. 1990) (en banc), cert. denied, __ U.S. __, 111 S. Ct. 1089

(1991):



21
     This court also stated: "[W]e cannot sanction the view that
minorities are to be exposed and subject to apportionment schemes
otherwise constitutionally infirm because the equal protection
clause can be watered down on the basis of population statistics
alone." 485 F.2d at 1304.

                                    - 16 -
           The inquiry [into whether blacks should be
           considered a minority for § 2 purposes] does not
           stop with bare statistics.      Section 2 is not
           restricted to numerical minorities but is violated
           whenever the voting strength of a traditionally
           disadvantaged racial group is diluted. ... We
           conclude, as a matter of law, that a numerical
           analysis of the voting age population in a
           particular geographic area does not automatically
           preclude application of section 2 to a challenged
           voting practice used in that area.

See also id. at 1434 (Hanson, J., concurring) ("Congress ... has

mandated that no state voting procedure can be allowed to stand

which `results' in the dilution of the voting strength of a

traditionally    disadvantaged   racial      group   in   `any   state'   or

`subdivision' thereof."     (Emphasis added.)).22

     In Gingles, the question of whether a population majority,

voting   age   population   majority,   or   registered    voter   majority

divested a racial or language minority ("protected class") of its

protected status was not presented, because in that case, black

voters were "a distinct population and registered-voter minority in

each challenged district." 478 U.S. at 38.       The Court assumed in

its discussion that the protected class, while consisting of

"members of geographically insular racial and ethnic groups", id.

at 64, was, at the same time, the numerical minority; likewise, the

white, numerically superior group was the majority.          See id. at 48

("the majority, by virtue of its numerical superiority").             And,

22
     But compare Jeffers v. Clinton, 730 F. Supp. 196, 252 (E.D.
Ark. 1989) (three judge court) (Eisele, J., concurring and
dissenting) ("[A]s long as there are no legal barriers to
registration or voting, then it is my view that 50-plus percent
[voting age population] is a `majority' and 50-minus percent
[voting age population] is a `minority'."), aff'd mem., __ U.S. __,
111 S. Ct. 662 (1991).

                                 - 17 -
while the Court discussed at several points the submergence of

minority voters in a white majority, it is unclear whether it was

discussing the paradigm of a vote dilution case or the facts of the

particular case before it.            See, e.g., id. at 46 (discussing

submergence of black votes in a white majority); id. at 51 (to

establish white bloc voting, "the minority group demonstrates that

submergence in a white multimember district impedes its ability to

elect its chosen representatives"); id. at 68 ("vote dilution

through submergence in a white majority").

      As stated, just as this court has rejected a per se rule that

population majority groups cannot experience vote dilution through

use of an at-large system, we hold that a protected class that is

also a registered voter majority is not foreclosed, as a matter of

law, from raising a vote dilution claim.           First, the Voting Rights

Act protects racial and language minorities; it does not focus on

the vote dilution a group experiences merely because it is the

numerical minority.          Second, the same reasons counseling that

population majorities may experience vote dilution suggest that the

same may occur where the protected class is a voting age population

majority, or even a registered voter majority.                  Minority groups

(protected classes) do not lose the protection of the Voting Rights

Act   when    they    are   no   longer   population      or   registered   voter

minorities in a political subdivision; the Act is directed at their

status   as    a     national    racial   or   language    minority.        It   is

conceivable that an election structure could dilute a registered

voter majority's vote or that low turnout, among a group registered


                                     - 18 -
in    high   percentages,   could   result   from    a    Voting   Rights   Act

violation.     Obviously, plaintiffs must prove it.          And, third, the

Supreme Court has instructed that,

             in evaluating a statutory claim of vote dilution
             through districting, the trial court is to consider
             the `totality of the circumstances' and to
             determine, based `upon a searching practical
             evaluation of the "past and present reality,"'
             whether the political process is equally open to
             minority   voters.      `"This   determination   is
             peculiarly dependent upon the facts of each case"'.

Gingles, 478 U.S. at 79 (quoting S. Rep. No. 417, supra, at 30 and

Rogers v. Lodge, 458 U.S. 613, 621 (1982)) (emphasis added).                 See

also Westwego     Citizens   for    Better   Gov't   v.    City    of   Westwego

(Westwego III), 946 F.2d 1109, 1120 (5th Cir. 1991).

       The Court's instruction to employ a case-by-case approach

counsels against a per se rule that a protected class, that is also

a    registered   voter   majority,   cannot   experience     vote      dilution

through use of an at-large district.         As noted, this conclusion is

consistent with our court's statement in City of Woodville that

             [a]s de jure restrictions on the right to vote
             mercifully recede further into the historical past,
             we should expect it to be increasingly difficult to
             assemble a Zimmer-type voting rights case against
             an at-large electoral district where a minority-
             majority population exists. Such a case is not,
             however, precluded as a matter of law.
881 F.2d at 1333.

                                      B.

       To hold that plaintiffs, even though a registered voter

majority, may bring a vote dilution claim only begins our inquiry.

As stated in § 2(b), in order to establish a § 2(a) violation,

plaintiffs must show "that the political processes leading to

                                    - 19 -
nomination or election ... are not equally open to participation by

members of [the protected class] in that its members have less

opportunity than other members of the electorate to participate in

the   political   process   and   to   elect   representatives   of   their

choice."   42 U.S.C. § 1973(b).        Section 2(b) provides in full:

                A violation of subsection (a) of this section
           is established if, based on the totality of
           circumstances, it is shown that the political
           processes leading to nomination or election in the
           State or political subdivision are not equally open
           to participation by members of a class of citizens
           protected by subsection (a) of this section in that
           its members have less opportunity than other
           members of the electorate to participate in the
           political process and to elect representatives of
           their choice.   The extent to which members of a
           protected class have been elected to office in the
           State or political subdivision is one circumstance
           which may be considered: Provided, That nothing in
           this section establishes a right to have members of
           a protected class elected in numbers equal to their
           proportion in the population.

42 U.S.C. § 1973(b) (underlining added).        As discussed infra, in a

multimember or at-large challenge, where the protected class is

also the registered voter majority, the "totality of circumstances"

analysis becomes even more significant.        That analysis consists of

an application of the earlier referenced Zimmer, or Senate Report,

factors.   They include factors adversely affecting the protected

class's right to participate in the election process, such as:

discrimination, and its effects in areas such as education, health

and employment; voting practices or procedures; and prior election

success.   Gingles, 478 U.S. at 36-37, 44-45; see East Jefferson

Coalition v. Parish of Jefferson, 926 F.2d 487, 491 (5th Cir.

1991).   For example, in addition to the earlier quoted findings on


                                  - 20 -
electoral success, some of the totality of circumstances findings

in this case were:

          While in the past there has been segregation in the
          public schools and discrimination in the area
          against Hispanics, the [District] has never been
          segregated   and   there   was   no   evidence   of
          discrimination against Hispanics by the [District].

          According to the 1980 Census of Population, 41.6%
          of the Hispanic population of the three county area
          over the age of twenty-five were functionally
          illiterate or had completed less than four years of
          formal education.     Anglos, on the other hand,
          showed only a 4.1% functional illiteracy rate in
          the same age group.

          Only 20.5% of the Hispanics were graduates of high
          school, as opposed to more than 64% of the Anglos.
          Further, 81% of the residents of the [District]
          with college degrees were Anglo.

          Almost 37% of the Hispanic families in the three
          county area were below the poverty level as
          compared to only 11% of the Anglo families.
          Further, just over 50% of the Hispanic families,
          but only 16.8% of the Anglo families were below
          125% of the poverty level.

     We must now determine whether the alleged vote dilution is

attributable to the challenged election practice -- use of an at-

large district.23    The Supreme Court has instructed that:

          Minority voters who contend that the multimember
          form of districting violates § 2, must prove that
          the use of a multimember electoral structure
          operates to minimize or cancel out their ability to
          elect their preferred candidates.

               While many or all of the [totality of
          circumstances] factors listed in the Senate Report
          may be relevant to a claim of vote dilution through
          submergence in multimember districts, unless there
          is a conjunction of the following circumstances,
          the use of multimember districts generally will not

23
     At-large districts are not per se unlawful.     E.g., Gingles,
478 U.S. at 48; Zimmer, 485 F.2d at 1304.

                                - 21 -
           impede the ability of minority voters to elect
           representatives    of    their   choice.      Stated
           succinctly, a bloc voting majority must usually be
           able   to   defeat    candidates   supported  by   a
           politically    cohesive,    geographically   insular
           minority group. ... These circumstances are
           necessary preconditions for multimember districts
           to operate to impair minority voters' ability to
           elect representatives of their choice for the
           following reasons. First, the minority group must
           be able to demonstrate that it is sufficiently
           large and geographically compact to constitute a
           majority in a single-member district. ... Second,
           the minority group must be able to show that it is
           politically cohesive. ... Third, the minority must
           be able to demonstrate that the white majority
           votes sufficiently as a bloc to enable it -- in the
           absence of special circumstances ... -- usually to
           defeat the minority's preferred candidate.

Gingles, 478 U.S.    at   48-51    (citations   and    footnote   omitted;

underlining added); see also East Jefferson, 926 F.2d at 491.               As

discussed below, a critical question in this case is whether the

plaintiffs must prove all three preconditions before the district

court   considers       whether,      in   light    of    the   "totality   of

circumstances", the challenged practice is dilutive.

     We review under the clearly erroneous standard the district

court's findings concerning (1) the three Gingles preconditions,

(2) the factors relevant to the totality of circumstances analysis;

and (3) vote dilution (the ultimate finding).              Westwego III, 946
F.2d at 1118 & n.13.      It is well to revisit the holding in Gingles

on the standard of review, part of which was quoted earlier:

                We reaffirm our view that the clearly-
           erroneous test of Rule 52(a) is the appropriate
           standard for appellate review of a finding of vote
           dilution. As both amended § 2 and its legislative
           history make clear, in evaluating a statutory claim
           of vote dilution through districting, the trial
           court is to consider the "totality of the
           circumstances" and to determine, based "upon a

                                      - 22 -
          searching practical evaluation of the `past and
          present reality,'" whether the political process is
          equally   open   to  minority    voters.     "`This
          determination is peculiarly dependent upon the
          facts of each case,'" and requires "an intensely
          local appraisal of the design and impact" of the
          contested electoral mechanisms.      The fact that
          amended § 2 and its legislative history provide
          legal standards which a court must apply to the
          facts in order to determine whether § 2 has been
          violated does not alter the standard of review. As
          we explained in Bose [Corp. v. Consumers Union of
          U.S., Inc., 446 U.S. 485 (1984)], Rule 52(a) "does
          not inhibit an appellate court's power to correct
          errors of law, including those that may infect a
          so-called mixed finding of law and fact, or a
          finding   of   fact  that   is   predicated  on   a
          misunderstanding of the governing rule of law."
          Thus, the application of the clearly-erroneous
          standard to ultimate findings of vote dilution
          preserves the benefit of the trial court's
          particular   familiarity    with   the   indigenous
          political reality without endangering the rule of
          law.
478 U.S. at 79 (citations omitted; emphasis added).     And, as is

more than well established, a finding of fact is clearly erroneous

"only when although there may be evidence to support it, the

reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed."   Westwego

III, 946 F.2d at 1118.

                                 1.

     The district court found for plaintiffs on the first two

Gingles preconditions, Hispanics could constitute a majority in a

single member district and are politically cohesive; and the

District does not contest those findings.      Therefore, the only

precondition in issue is the third -- whether white bloc voting

exists that usually operates to defeat the protected class's

preferred candidate.   In considering this precondition, especially

                               - 23 -
where the minority is also a majority under one or more criteria,

it is well to remember that "[t]he determinative question for a

Section 2 claim ... is not whether whites generally vote as a bloc,

but rather, whether such bloc voting is legally significant." City

of Woodville, 881 F.2d at 1332 (emphasis added).

     As quoted in full in note 13 supra, the district court

concluded   that   unless   all   three    Gingles   preconditions   were

established, it was not necessary to consider "the Zimmer factors

or other proof", citing Overton v. City of Austin, 871 F.2d 529,

538 (5th Cir. 1989).   In Overton, however, as in other decisions by

this court stating that same rule, the protected class was not a

population, or other, majority.      See, e.g., Westwego III, 946 F.2d

at 1116, 1120; East Jefferson, 926 F.2d at 491.       On the other hand,

in City of Woodville, this court noted that this third Gingles

precondition may not be the appropriate test for analyzing vote

dilution claims in a jurisdiction with a protected class that is a

population majority.    This is because in Gingles, as noted, the

Court was dealing with a case where black voters were a distinct

population minority and where the evil they complained of was

submergence in a white multimember district.          Gingles discussed

the third precondition against this factual backdrop:

            In establishing this last circumstance [legally
            significant white bloc voting], the minority group
            demonstrates   that   submergence   in   a   white
            multimember district impedes its ability to elect
            its chosen representatives.
478 U.S. at 51; see also City of Woodville, 881 F.2d at 1333.

Whether this third precondition "was intended to address" a vote


                                  - 24 -
dilution claim where the protected class is the majority, is, this

court noted, "a matter of speculation among several possible

interpretations."     Id.24    This court did not linger long over this

question,    noting    immediately       the   overriding     totality   of

circumstances question:

            The issue is, however, ultimately irrelevant
            because irrespective of [Gingles'] meaning in a
            case like this, Zimmer's holding clearly was not
            abandoned when Congress amended Section 2.

                 Because we have already concluded that a
            [Gingles] vote dilution claim is foreclosed here by
            lack of black political cohesion, and we conclude
            in the following discussion that a Zimmer totality
            of circumstances dilution claim was not proven by
            appellants, we need not opine further on this
            puzzling aspect of [Gingles].

Id. at 1333-34 (emphasis added).         The City of Woodville court had

stated earlier that "[t]he [Gingles] threshold analysis does not

replace   the   totality      of   circumstances   inquiry,   the   ultimate

determination to be made under Section 2."               Id. at 1330 n.4

(emphasis added).

     In any event, for a case of the type presented here, Gingles

offers guidance on how the third precondition is to be applied.

The Court noted that "[t]he amount of white bloc voting that can

generally `minimize or cancel' [minority] voters' ability to elect

representatives of their choice ... will vary from district to

district according to a number of factors". 478 U.S. at 56.    Among


24
     Another circuit has used the third Gingles prong to analyze
whether plaintiffs could make out a vote dilution claim where
whites were a registered voter minority. See Meek v. Metropolitan
Dade County, 908 F.2d 1540, 1547 (11th Cir. 1990), cert. denied, __
U.S. __, 111 S. Ct. 1108 (1991).

                                     - 25 -
these factors is "the percentage of registered voters in the

district who are members of the minority group".    Id.   The Court

concluded that whether the evidence of racial bloc voting "rises to

the level of legal significance under § 2" will depend on the

factual circumstances of each case and that, accordingly, "there is

no simple doctrinal test for the existence of legally significant

racial bloc voting."   Id. at 57-58.

     We, as did the City of Woodville panel, find the third

precondition difficult to apply in a case such as this.   But, like

that panel, we stay fixed on, and follow, the controlling totality

of circumstances path and do not tarry long, or wander off, in

pursuit of trying to fashion some alternative third (white bloc

voting) precondition for instances where the protected class is, in

fact, the majority.25 It is useful, however, to recall that a court

analyzes the legal significance of racial bloc voting in order to

25
     For example, the Supreme Court established the three
preconditions for mounting a multimember challenge because, if the
plaintiffs lacked the potential to elect representatives in a
smaller, single member district, then such alternative, single
member districts, would not constitute relief, nor would the at-
large district be cause of § 2 injury. See, e.g., Gingles, 478
U.S. at 48-51, 48 n.15, 50 n.16. The District contends that the
at-large structure is to the Hispanic voters' advantage, asserting
that, because they are a voter majority, they can elect candidates
of their choice to each and every position on the District's Board.
But, because the Hispanic voters are such a majority, and because
of their arguable, if not proven, lack of electoral success, then
another factor is arguably inhibiting, if not preventing, such
success. Under various complex theories, it can be contended that
all three Gingles preconditions are applicable when the protected
class is a population, or other, majority; under other equally
complex theories, that the third precondition, concerning usual
effectiveness of white bloc voting, is not applicable. But, the
plain command of § 2, to follow the totality of circumstances,
brings this complex and intriguing puzzle to a merciful end; and we
resume our journey on its path.

                              - 26 -
answer a   more   ultimate    question,    namely,   "the    impact   of   the

contested structure or practice on minority electoral opportunities

`on the basis of objective factors.'"          Gingles, 478 U.S. at 44.

Concomitantly, it is the plaintiffs' burden, in order to justify

relief, to "prove that the use of a multimember electoral structure

operates to minimize or cancel out their ability to elect their

preferred candidates."       Id. at 48.

     Underlying these functions of the court and the plaintiffs in

a multimember district vote dilution case is an inquiry into

causation -- whether the given electoral practice is responsible

for plaintiffs' inability to elect their preferred representatives.

Likewise, the Supreme Court, in measuring legally significant white

bloc voting, aims at determining whether it is racial voting

patterns, along with other objective factors, rather than some

other set of causes, that explain the lack of electoral success of

voters within the protected class.           Accordingly, in analyzing

legally significant white bloc voting in a case where the protected

class is also a population, registered voter, or other majority,

the third Gingles precondition requires an inquiry into the causal

relationship between the challenged practice and the lack of

electoral success by the protected class voters.            First, is voting

polarized along racial lines?        Second, given that the protected

class voters are the registered voter majority in the district, is

their inability to elect their preferred representatives caused

primarily by racial bloc voting or, instead, by other circumstances

which the Act does not redress?


                                  - 27 -
      Concerning racial polarization in voting, the district court

found:

             The analysis of the electoral evidence plaintiffs
             presented indicates a very high degree of support
             by Hispanics for Hispanic candidates. That is to
             say that a Hispanic candidate running against an
             Anglo opponent always receives the majority of the
             Hispanic vote.

It did not make a finding concerning Anglo bloc voting, but the

District concedes it in its brief here.              As noted, the district

court cited Town of Pecos City (pre-Gingles; used totality of

circumstances analysis) and "dictum" from City of Woodville to

conclude that "[w]here the protected group constitutes a majority

of the registered voters in an election district, any Anglo bloc

voting that might exist is not legally significant."                 (Emphasis

added.)      But, as also noted, its subsequent, ultimate finding was

that the true cause for lack of Hispanic electoral success was not

unequal electoral opportunity, but rather the failure of Hispanic

voters to take advantage of that opportunity:                "[T]his Court is

hesitant to intervene when those same Hispanics could readily solve

this problem by simply running candidates and turning out to vote."

      Accordingly, notwithstanding the district court's absolute

underlying holding, its opinion should not be read to hold that, as

a   matter    of    law,    Anglo   bloc   voting   cannot   ever   be    legally

significant        whenever   the   protected   class   also   constitutes     a

registered voter majority.          As discussed, neither of the cases it

cited, City of Woodville and Town of Pecos City, so held.                 And, as

the   Supreme       Court     has   instructed,     determining     the    legal

significance of white bloc voting is a factual inquiry that will

                                      - 28 -
vary with the circumstances of each case.       Gingles, 478 U.S. at 57-

58.

      Although a registered voter majority class faces an obvious,

difficult burden in proving that their inability to elect results

from white bloc voting, they are not precluded, as a matter of law,

from seeking to prove such a claim.      In deciding such a majority's

claim, the district court looks to the totality of circumstances.

In doing so, it need not base its finding on any particular Zimmer

factor or configuration of factors.        "No one of the factors is

dispositive; the plaintiffs need not prove a majority of them;

other factors may be relevant."     Westwego III, 946 F.2d at 1120.

See id. n.16 (listing the factors); Gingles, 478 U.S. at 45.

Notwithstanding some of its conclusions of law, as discussed above,

we disagree with the Hispanic voters' contention that the district

court failed   to   properly   consider,   or   make   findings   on,   the

totality of circumstances factors in this case, as discussed below.

In the alternative, and assuming arguendo that the district court

did not proceed beyond a conclusion that failure to satisfy the

third Gingles precondition ended the dispute, we hold that the

findings of fact by the district court satisfy the totality of

circumstances test and are, therefore, sufficient to uphold its

judgment, as also demonstrated below.

                                  2.

      In attempting to meet this burden of proof under the totality

of circumstances, the protected class -- that is also some form of

majority -- may attempt to prove, for example, that its registered


                                - 29 -
voter majority is illusory, as plaintiffs attempted here.                             They

introduced evidence of "soft" voting rolls that included residents

who    had   moved   away       and    double    listings    for    the    same    voter.

However, as the district court found, plaintiffs failed to provide

credible studies.          Their evidence consisted mainly of anecdotal

testimony in which witnesses only identified a small number of

inaccuracies in voter lists per precinct.                      The plaintiffs also

failed to prove that "soft" voting rolls implicated Hispanics more

heavily than Anglos.         The district court's findings concerning the

voting rolls were not clearly erroneous.

       As another example, plaintiffs might be able to prove that a

registered     voter      majority      was     illusory,    because      of   practical

impediments to voting.           In this case, they attempted to prove that

a significant portion of the Hispanic population was unavailable to

vote    on   the   date    of    the    election,      because     of   migrant       work.

However, the district court did not credit that evidence, because

none was presented that reliably proved (1) the extent of the

migrant      population     at    the    time     of   the   trial;26     or    (2)    what

percentage of migrant workers are registered voters.                           Plaintiffs

also failed to prove the inadequacy of absentee voting procedures

to allow migrant workers absent from the District to vote.                             The

district     court's      findings      that     the   Hispanic    registered         voter

majority was not illusory are not clearly erroneous.



26
     As noted, the plaintiffs relied on the 1976 GOMA study that
projected stable migrant populations only until 1981-86, whereas
the trial was conducted in 1990.

                                          - 30 -
       As another example, plaintiffs could conceivably prove that,

despite a registered voter majority, low turnout at elections was

the result of prior official discrimination.                        E.g., Graves v.

Barnes,     343   F.    Supp.   at     733    ("the     reason      that    the   voter

participation among the Mexican-Americans is so low is that their

voting patterns were established under precisely the same sort of

discriminatory State actions that we have already found both

relevant    and   condemnatory        with    regard    to    the    Dallas    Blacks"

(emphasis in original)).        Plaintiffs would face a difficult burden

of proof; but, as this court noted in Westwego Citizens for Better

Gov't v. City of Westwego (Westwego I), 872 F.2d 1201, 1212 (5th

Cir.    1989),    "Congress     and     the    courts     have      recognized    that

`political participation by minorities tends to be depressed where

minority group members suffer effects of prior discrimination'".

(Quoting Gingles, 478 U.S. at 69).               Here, plaintiffs introduced

evidence of disputed accuracy that, at some Board elections,

Hispanic turnout was roughly seven percentage points below that of

Anglos.27    However, they offered no evidence directly linking this

low turnout with past official discrimination.                          Obviously, a

protected class is not entitled to § 2 relief merely because it

turns out in a lower percentage than whites to vote.                       Further, the

high   incidence       of   Hispanic    registration         in   the      District   is

persuasive evidence that Hispanic voters are not deterred from

participation in the political process because of the effects of


27
     As noted, the district court found the statistics unreliable
because of errors disclosed after appellees' analysis of the data.

                                       - 31 -
prior discrimination, including unemployment, illiteracy, and low

income.

     Accordingly, the district court's ultimate finding that the

cause of the Hispanic voters' lack of electoral success is failure

to take advantage of political opportunity, rather than a violation

of § 2, is not clearly erroneous.28

                               III.

     For the foregoing reasons, the judgment of the district court

is

               AFFIRMED.




28
     Because we affirm, we do not reach the lawyer disqualification
issue raised by the District (even assuming, in light of its
failure to take a cross-appeal, that we could do so).

                              - 32 -